DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments filed January 4, 2022 have been entered.  Claims 2, 11 and 13 have been amended.  Claims 18-21 have been added.  Claim 1 had been previously cancelled.  Claims 2-21 are currently pending in the application.
As noted below, the Information Disclosure Statements filed 10/11/2021, 9/8/2021 and 10/12/2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document and each non-patent literature publication or that portion which caused it to be listed. All U.S. Patent documents listed in the IDS filed 10/12/2020 and 9/8/2021 have been considered, as have CN 103153137 A and CN 106102520 A, as listed in the IDS filed 9/8/2021, and DE 3320771 A1, as listed in the IDS filed 10/11/2021.
The Terminal Disclaimer filed January 4, 2022 has overcome the previous non-statutory Double Patenting rejection of the Office action mailed 10/4/2021.  The rejection has been respectfully withdrawn.
Applicant discusses on pages 1 and 2 of Applicant’s remarks that the amendment to independent claim 2 was agreed to overcome the rejection issued in the previous Office action mailed October 4, 2021, as discussed in the interview on December 23, 2021, and the subject matter of new claims 18-21 were not disclosed by the currently cited references.  However, a new rejection has been entered for claim 2, with the cited art of Zaiss et al. (U.S. Publication No. 2014/0182061) in view of Sanford (U.S. Patent No. 7,631,377).  Claims 18 and 19 are rejected under 35 U.S.C. 103 as being 

Information Disclosure Statement
The Information Disclosure Statements filed 10/11/2021, 9/8/2021 and 10/12/2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  They have been placed in the application file, but the cited foreign patent documents and non-patent literature publications referred to therein for which a copy has not been provided has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zaiss et al. (U.S. Publication No. 2014/0182061), hereinafter referred to as Zaiss, in view of Sanford (U.S. Patent No. 7,631,377)
Regarding claim 2, Zaiss discloses an air system for a bed, comprising:  a layer assembly 20 including a top layer 34 and a bottom layer 36 that is stitched (through stitches 44A-D, Figure 3 and paragraph 0031) to the top layer 34 to define one or more spaces (defined by the area in which spacer layer 32 sits and where air flows through, shown by air flow lines 52, Figures 3 and 4) that are configured to allow for air flow between the top and bottom layers 34 and 36 (Figures 3 and 4), and a distribution manifold 38 that extends through a portion of the layer assembly 20 between the top and bottom layers 34 and 36 (Figure 3) and is configured to allow air to flow from the distribution manifold 38 to the spaces in the layer assembly 20 (Figures 3 and 4 and paragraph 0034).
Zaiss does not disclose wherein the distribution manifold includes a plurality of ribs configured to direct the air into the spaces in the layer assembly, and wherein the ribs are at least partially positioned between the top and bottom layers and extends through the portion of the layer assembly between the top and bottom layers.
Sanford teaches wherein the distribution manifold 34 includes a plurality of ribs (defined by fins controlled by levers 44, Figure 3, Col. 5, lines 36-38, and Col. 8, lines 8-16) configured to direct the air into the spaces in vented chamber 28 (Col. 5, lines 36-38, and Col. 8, lines 8-16) and wherein the ribs are at least partially positioned between the top and bottom layers 28 and 22 (where layers 46 and 48 define a sleeping area for a user, Figures 1 and 6) and extends through the portion of the layer assembly between the top and bottom layers 46 and 48 (Col. 8, lines 43-56, Figures 2 and 6).

Regarding claim 4, Zaiss, as modified, discloses the subject matter as discussed above with regard to claim 2.  Zaiss, as modified, further discloses wherein the distribution manifold 34 includes opposite portions (see Sanford, where the first portion of manifold 34 being located adjacent the inlet 38, and the second portion of manifold 38 being located opposite the inlet, where air flows outward from the manifold 34, see Figures 3 and 6) that define an air outlet between the opposite portions (see Sanford, Figure 6, where air flows from inlet 38 through the ribs in distribution manifold 34, defined by the fins controlled by lever 44, Col. 8, lines 8-16, and into the space between the top layer 46 and bottom layer 48 Col. 8, lines 43-56), and wherein the plurality of ribs (Cool. 8, lines 8-16) extend between the opposite portions of the distribution manifold 34 (see Sanford, Figures 3 and 6).
Regarding claim 5, Zaiss, as modified, discloses the subject matter as discussed above with regard to claims 2 and 4.  Zaiss, as modified, further discloses wherein the plurality of ribs defined by the fins controlled by lever 44 (see Sanford, Col. 8, lines 8-16), define a plurality of air passages through the air outlet between the opposite portions (see discussion of portions above, and see Sanford, Figure 6 and Col. 5, lines 36-38 and Col. 8, lines 8-16).
Regarding claim 6, Zaiss, as modified, discloses the subject matter as discussed above with regard to claim 2.  Zaiss, as modified, further discloses a hose assembly 16 that fluidly connects the layer assembly 20 to an air supply module 14 (see Zaiss, Figure 3).
Regarding claim 7, Zaiss, as modified, discloses the subject matter as discussed above with regard to claims 2 and 6.  Zaiss, as modified, further discloses wherein the hose assembly 16 includes a first end (connected at 40) that is connected to the distribution manifold 38 and a second end that is connected to the air supply module 14 (defined by the end of air hose 16 that is connected to the air supply 14, see Zaiss, Figures 3, 7, and paragraph 0040).
Regarding claim 8, Zaiss, as modified, discloses the subject matter as discussed above with regard to claim 2.  Zaiss, as modified, further discloses an air supply module 14 configured to supply the air to the distribution manifold 38 (see Zaiss, Figures 2 and 4 and paragraphs 0020-0021).
Regarding claim 9, Zaiss, as modified, discloses the subject matter as discussed above with regard to claims 2 and 8.  Zaiss, as modified, further discloses wherein the air supply module 14 includes a heating unit to heat the air before delivering the air through the hose assembly 16 (see Zaiss, Figures 2 and 4, and paragraphs 0020-0021, where the air supply may include a thermoelectric device where a first side of the thermoelectric device will absorb heat and an opposed second side of the thermoelectric device will release heat). 
Regarding claim 10, Zaiss, as modified, discloses the subject matter as discussed above with regard to claims 2 and 8.  Zaiss, as modified, further discloses wherein the air supply module 14 includes a cooling unit to cool the air before delivering the air through the hose assembly 16 (see Zaiss, Figures 2 and 4, and paragraphs 0020-0021, where the air supply may include a thermoelectric device where a first side of the thermoelectric device will absorb heat and an opposed second side of the thermoelectric device will release heat).
Regarding claim 15, Zaiss, as modified, discloses the subject matter as discussed above with regard to claim 2.  Zaiss, as modified, further discloses wherein the stitching 44A-D of the top and bottom layers 34 and 36 is patterned such that the air is directed to different parts of the layer assembly 20 (see Zaiss, Figure 3 and paragraph 0031, where the stitching 44A-D forms channels 46A-B, and Figure 4 and paragraph 0033-0035, where air flows through the channels 46A-B, shown by airflow lines 52).
Regarding claim 16, Zaiss, as modified, discloses the subject matter as discussed above with regard to claim 2.  Zaiss, as modified, further discloses wherein the distribution manifold 38 has a width and a depth when viewed from a top of the distribution manifold along an axis extending between the top and bottom layers 34 and 36, wherein the width of the distribution manifold 38 is greater than the depth of the distribution manifold 38 (see annotated Figure 3, below, where the width at the widest part of the distribution manifold, as labeled, is shown to be wider than the depth of the distribution manifold 38, as labeled, and paragraphs 0029 and 0047, which discuss the thickness, or depth, of the spacer layer and the wings 66 of the distribution manifold).

    PNG
    media_image1.png
    318
    506
    media_image1.png
    Greyscale

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zaiss in view of Sanford and further in view of Pravong et al. (U.S. Publication No. 2007/0208300), hereinafter referred to as Pravong.
Regarding claim 11, Regarding claim 11, Zaiss, as modified, discloses the subject matter as discussed above with regard to claims 2 and 6.  Zaiss, as modified, does not disclose wherein the hose assembly includes a retractable hose configured to stretch and contract to increase and decrease a length of a flow path of the hose assembly.
Pravong teaches a retractable hose 25 configured to stretch and contract to increase and decrease a length of a flow path of the hose assembly (Figure 5 and paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Zaiss, as modified, so that the hose assembly includes a retractable hose configured to stretch and contract to increase and decrease a length of a flow path of the hose assembly as taught by Pravong, because the hose of Pravong allows for the length of the tube to be adjusted by collapsing and extending the corrugations of the hose into or away from adjacent corrugations (paragraph 0032 and Figure 5). Additionally, the hose of Pravong allows for the hose to be bent without forming kinks in the hose which might impede airflow (paragraph 0034).
Regarding claim 12, Zaiss, as modified, discloses the subject matter as discussed above with regard to claims 2 and 6.  Zaiss, as modified, does not disclose wherein the hose assembly includes indented flex points.
Pravong teaches wherein the hose assembly 25 includes indented flex points 27 (Figure 5 and paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Zaiss, as modified, so that the hose assembly includes indented flex points as taught by Pravong, because the hose of Pravong allows for the length of the tube to be adjusted by collapsing and extending the corrugations of the hose into or away from adjacent corrugations (paragraph 0032 and Figure 5).  Additionally, the hose of 
Regarding claim 13, Zaiss, as modified, discloses the subject matter as discussed above with regard to claims 2 and 6.  Zaiss, as modified, does not disclose wherein the hose assembly includes a bellows-style hose with a repeating series of alternating flex points along a length of the hose.
Pravong teaches wherein the hose assembly 25 includes a bellows-style hose 25 with a repeating series of alternating flex points 27 along a length of the hose, the bellows-style hose 25 being configured to expand and contract to increase and decrease a length of a flow path of the hose 25 (Figure 5 and paragraph 0032, where enlarged points 27 are followed by an indentation, allowing for the enlarged points of corrugated sides of the hose to collapse in on themselves, reducing the length of the hose 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Zaiss, as modified, so that the hose assembly includes a bellows-style hose with a repeating series of alternating flex points along a length of the hose as taught by Pravong, because the hose of Pravong allows for the length of the tube to be adjusted by collapsing and extending the corrugations of the hose into or away from adjacent corrugations (paragraph 0032 and Figure 5). Additionally, the hose of Pravong allows for the hose to be bent without forming kinks in the hose which might impede airflow (paragraph 0034).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zaiss in view of Augustine and further in view of Augustine et al. (U.S. Publication No. 2008/0308106), hereinafter referred to as Augustine 2008.

Augustine 2008 teaches the second end of the hose assembly 210 includes a connector 218 that is fitted to an outlet of the air supply module 202 (see Augustine et al., Figure 2 and paragraph 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Zaiss, as modified, so that the second end of the hose assembly includes a connector that is fitted to an outlet of the air supply module as taught by Augustine 2008, because the connectors of Augustine 2008 allow for the hose to be detachably coupled at both ends to the blower and layer assembly, so that the separate components of Augustine 2008 may be detached from one another easily, such as through a threaded cuff, which would merely require a user to unscrew the hose 210 through the threaded cuff (see Augustine 2008, paragraph 0029).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zaiss in view of Sanford and further in view of Aramli (U.S. Publication No. 2015/0122956).
Regarding claim 17, Zaiss, as modified, discloses the subject matter as discussed above with regard to claim 2.  Zaiss, as modified, does not disclose wherein the distribution manifold defines a substantially vertical flow path at a manifold inlet, a substantially horizontal flow path at a manifold outlet, and a curved flow path between the manifold inlet and the manifold outlet.
Aramli teaches wherein the distribution manifold 118 defines a substantially vertical flow path at a manifold inlet (inlet being defined where hose 116 is attached to manifold 118, Figure 5), a substantially horizontal flow path at a manifold outlet (outlet being defined where 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Zaiss, as modified, so that the distribution manifold defines a substantially vertical flow path at a manifold inlet, a substantially horizontal flow path at a manifold outlet, and a curved flow path between the manifold inlet and the manifold outlet as taught by Aramli, because the curved manifold of Aramli is able to conform to the contours of the mattress assembly, and allows the hose assembly to be attached to a manifold in a manner in which the hose is not required to bend, allowing for the air system to have a smaller profile in relation to the bed (Figure 5 and paragraph 0023).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zaiss in view of Augustine (U.S. Publication No. 2010/0101418), hereinafter referred to as Augustine 2010 and further in view of Pravong.
Regarding claim 18, Zaiss discloses an air system for a bed, comprising:  a layer assembly 20 including a top layer 34 and a bottom layer 36 that is stitched (through stitches 44A-D, Figure 3 and paragraph 0031) to the top layer 34 to define one or more spaces (defined by the area in which spacer layer 32 sits and where air flows through, shown by air flow lines 52, Figures 3 and 4) that are configured to allow for air flow between the top and bottom layers 34 and 36 (Figures 3 and 4), and a distribution manifold 38 that extends through a portion of the layer assembly 20 between the top and bottom layers 34 and 36 (Figure 3) and is configured to allow air to flow from the distribution manifold 38 to the spaces in the layer assembly 20 (Figures 3 and 4 and paragraph 0034); and a hose assembly 16 that fluidly connects the layer assembly 20 to an air supply module 14 (Figure 3).

Augustine 2010 teaches wherein the distribution manifold 614 includes a plurality of ribs 616 configured to direct the air into the spaces in the layer assembly 600 (Figure 6 and paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaiss so that the distribution manifold includes a plurality of ribs configured to direct the air into the spaces in the layer assembly as taught by Augustine 2010, because the ribs of Augustine 2010 assist in evenly distributing air flow from the manifold to the layer assembly, as the fanned out ribs (which can be panels) cause air to diverge upon entering layer assembly (paragraph 0054).
Additionally, Pravong teaches a retractable hose 25 configured to stretch and contract to increase and decrease a length of a flow path of the hose assembly (Figure 5 and paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Zaiss, as modified, so that the hose assembly includes a retractable hose configured to stretch and contract to increase and decrease a length of a flow path of the hose assembly as taught by Pravong, because the hose of Pravong allows for the length of the tube to be adjusted by collapsing and extending the corrugations of the hose into or away from adjacent corrugations (paragraph 0032 and Figure 5).  Additionally, the hose of Pravong allows for the hose to be bent without forming kinks in the hose which might impede airflow (paragraph 0034).
Regarding claim 19, Zaiss, as modified, discloses the subject matter as discussed above with regard to claim 18.  Zaiss, as modified, further discloses wherein the hose assembly 25 includes a bellows-style hose 25 configured to expand and contract to increase and decrease a length of a flow path of the hose 25 (see Pravong, Figure 5 and paragraph 0032, where enlarged points 27 are followed by an indentation, allowing for the enlarged points of corrugated sides of the hose to collapse in on themselves, reducing the length of the hose 25), and further configured to bend to accommodate the air system being used in different configurations (see Pravong, paragraphs 0006, 0009, and 0034, where the hose of Pravong is flexible is able to bent without producing kinks that may impede air flow, also see Zaiss, Figure 2, where hose assembly 16 is bent).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zaiss in view of Augustine 2010.
Regarding claim 20, Zaiss discloses an air system for a bed, comprising:  a layer assembly 20 including a top layer 34 and a bottom layer 36 that is stitched (through stitches 44A-D, Figure 3 and paragraph 0031) to the top layer 34 to define one or more spaces (defined by the area in which spacer layer 32 sits and where air flows through, shown by air flow lines 52, Figures 3 and 4) that are configured to allow for air flow between the top and bottom layers 34 and 36 (Figures 3 and 4), and a distribution manifold 38 that extends through a portion of the layer assembly 20 between the top and bottom layers 34 and 36 (Figure 3) and is configured to allow air to flow from the distribution manifold 38 to the spaces in the layer assembly 20 (Figures 3 and 4 and paragraph 0034) and wherein the distribution manifold 38 has a width and a depth when viewed from a top of the distribution manifold along an axis extending between the top and bottom layers 34 and 36, wherein the width of the distribution manifold 38 is greater than the depth of the distribution manifold 38 (see annotated Figure 3, below where the width at the 

    PNG
    media_image1.png
    318
    506
    media_image1.png
    Greyscale

Zaiss does not disclose wherein the distribution manifold includes a plurality of ribs configured to direct the air into the spaces in the layer assembly.
Augustine 2010 teaches wherein the distribution manifold 614 includes a plurality of ribs 616 configured to direct the air into the spaces in the layer assembly 600 (Figure 6 and paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaiss so that the distribution manifold includes a plurality of ribs configured to direct the air into the spaces in the layer assembly as taught by Augustine 2010, because the ribs of Augustine assist in evenly distributing air flow from the manifold to the layer assembly, as the fanned out ribs (which can be panels) cause air to diverge upon entering layer assembly (paragraph 0054).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zaiss in view of Augustine 2010 and further in view of Aramli.

Zaiss does not disclose wherein the distribution manifold includes a plurality of ribs configured to direct the air into the spaces in the layer assembly, and wherein the distribution manifold defines a substantially vertical flow path at a manifold inlet, a substantially horizontal flow path at a manifold outlet, and a curved flow path between the manifold inlet and the manifold outlet.
Augustine 2010 teaches wherein the distribution manifold 614 includes a plurality of ribs 616 configured to direct the air into the spaces in the layer assembly 600 (Figure 6 and paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaiss so that the distribution manifold includes a plurality of ribs configured to direct the air into the spaces in the layer assembly as taught by Augustine 2010, because the ribs of Augustine 2010 assist in evenly distributing air flow from the manifold to the layer assembly, as the fanned out ribs (which can be panels) cause air to diverge upon entering layer assembly (paragraph 0054).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Zaiss, as modified, so that the distribution manifold defines a substantially vertical flow path at a manifold inlet, a substantially horizontal flow path at a manifold outlet, and a curved flow path between the manifold inlet and the manifold outlet as taught by Aramli, because the curved manifold of Aramli is able to conform to the contours of the mattress assembly, and allows the hose assembly to be attached to a manifold in a manner in which the hose is not required to bend, allowing for the air system to have a smaller profile in relation to the bed (Figure 5 and paragraph 0023).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, Zaiss as modified with Sanford discloses the subject matter as discussed above with regard to claim 2.  Zaiss, as modified, does not disclose wherein the plurality of ribs extends at different angles to distribute the air into the spaces in the layer 
Augustine 2010 is cited as being of interest for teaching wherein the distribution manifold 614 includes a plurality of ribs 616 configured to direct the air into the spaces in the layer assembly 600 (Figure 6 and paragraph 0054), wherein the plurality of ribs 616 extends at different angles to distribute the air into the spaces in the layer assembly 600 at the different angles (see Zaiss, paragraph 0054 and Figure 6).  However, the ribs of Augustine 2010 are not at least partially positioned between the top and bottom layers and extends through the portion of the layer assembly between the top and bottom layers, as required by claim 1.  The ribs 616 of Augustine 2010, are positioned solely in the distribution manifold 614, and terminate where the top and bottom layers 602 and 604, respectively, are attached to the distribution manifold 614 (see Augustine 2010, Figure 6 and paragraph 0054).  Moreover, there would be no motivation to combine the stationary ribs of Augustine 2010 with the adjustable ribs of Sanford, as the ribs of Sanford are able to be controlled by a user to direct air flow in a preferred direction, allowing a user to change the preferred direction of the air flow through the lever 44 (Col. 8, lines 8-16 and Figure 3).  The ribs of Augustine 2010 are stationary, and direct airflow in multiple directions throughout the plenum 612 (paragraph 0054), and additionally, serve a secondary function of attaching the top and bottom panels of the manifold 614 to maintain a relatively flat profile as air in pumped through the manifold (paragraph 0054 and Figure 6).  There is no disclosure, teaching, or suggestion in the prior art of record that would result in the claimed subject matter of the plurality of ribs extending at different angles to distribute the air into the spaces in the layer assembly at the different angles of claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit 





/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673